DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 5/20/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 makes use of the transitional phrase “consisting of”, but it is unclear if the phrase is used to encompass the entirety of claim 1. i.e. “closing unit consisting of…” or merely limited to the containers i.e. “two cooperating coaxial containers consisting of…”. For the purpose of examination as it is the first transitional phrase present “consisting of” will be treated as the transitional phrase from the preamble to the body of the claim. See MPEP 2111.03.
Claims 5, 7-9 recite “an equipped wall” but does not clarify what the wall is equipped with or equipped to.
Claim 6, recites the limitation "gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "equipped wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “soft” in claim 11 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites “wherein the components are reciprocally compatible in terms of recycling.” The term “reciprocally compatible” as used is not understood as it is used in this context. The claim is merely reciting results to be obtained without the necessary structure or steps to obtain the recited results MPEP 2173.05(g). 
The term “minimally” in claim 13 is a relative term which renders the claim indefinite. The term “minimally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 recites “wherein the gaskets affect only minimally on the recycling with respect to the other components in terms of weight.” The claim is merely reciting results to be obtained without the necessary structure or steps to obtain the recited results MPEP 2173.05(g). the language will be treated as “wherein the gaskets are recyclable” 
Claim 15 recites “valve body to position and contrast said spring device”. It is unknown how the valve body contrasts a spring. The language will be treated as “valve body to position said spring device”
Claim 16 recites the limitation "said support element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 10, 14, 17 depend from claim 1 and therefore inherit the deficiencies thereof. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754